ETP NERO COUN Aigo: dager als

 

UNITED STATES DISTRICT COURT FOR-THE ——————

 

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK. SUNY
DOCUMENT
E
PAUL RUDOLPH FOUNDATION-INC; “ FILED _|
Plaintiff, DATE FILED: 01[23}202 | _

“ Civil Action No. 20-cv-8180 (CM)(SLC)

PAUL RUDOLPH HERITAGE FOUNDATION, | ECF Case
and ERNST WAGNER,

Defendants.

 

 

CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER

Ss sAfter consultation with counsel for the parties, the Court adopts the following Civil Case

Management Plan and Scheduling Order, in accordance with Fed.R.Civ.P. 16 and 26(f).

1. This case is to be tried to a jury.

2. Discovery pursuant to Fed.R.Civ.P. 26(a)(1) shall be exchanged by February 5, 2021.

a. Except with leave of Court, no additional parties may be joined by Plaintiff after
February 5, 2021.

b. Except as part of an amended pleading, permitted as of right under Fed.R.Civ. P.
15(a)(1), or by leave of Court, no additional parties may be joined by Defendants

after February 5, 2021.

a. Except with leave of Court, no pleading may be amended by Plaintiff after
February 5, 2021.

b. No pleading may be amended by Defendant after February 5, 2021, except an
amendment permitted as of right under Fed. R. Civ. P. 15(a)(1) or except with
leave of Court.

5: All discovery, including expert discovery, must be completed on or before July 30, 2021.
PLEASE NOTE: the phrase "all discovery, including expert discovery" means that the
parties must select and disclose their experts’ identities and opinions, as required by
Fed.R.Civ.P. 26(a)(2)(B), well before the expiration of the discovery period. Expert
disclosures conforming with Rule 26 must be made no later than the following dates:
Plaintiff's by June 4, 2021; Defendants’ by June 18, 2021, with respective rebuttal reports
due 30 days thereafter pursuant to Fed. R. Civ. P. 26(a)(2)(D)(ii).

 

 

1

~43 SABO ATA eH
ERELABANRBEGM GRU Fiera Pape Pe AIS

Judge McMahon’s Rules governing electronic discovery apply automatically to this case.
The parties must comply with them unless they supersede it with a consent order.

Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who is

 

10.

11.

 

the Hon. Sarah L. Cave. The first time there is a discovery dispute that counsel cannot
resolve on their own, notify Judge McMahon’s Chambers by letter and she will sign an
order referring your case to the Magistrate Judge for discovery supervision. Thereafter,
go directly to the Magistrate Judge for resolution of discovery disputes; do not contact
Judge McMahon. Discovery disputes do not result in any extension of the discovery
deadline or trial-ready date, and Judge McMahon must approve any extension of the
discovery deadline in non-pro se cases. The Magistrate Judge cannot change discovery
deadlines unless you agree to transfer the case to the Magistrate Judge for all purposes.
Judge McMahon does not routinely grant extensions so counsel are warned that it they
wait until the last minute to bring discovery disputes to the attention of the Magistrate
Judge, they may find themselves precluded from taking discovery because they have run
out of time.

A joint pre-trial order in the form prescribed in Judge McMahon’s individual rules,
together with all other pre-trial submissions required by those rules (not including in
limine motions), shall be submitted on or before September 15, 2021, Following
submission of the joint pre-trial order, counsel will be notified of the date of the final pre-
trial conference. Jn limine motions must be filed within five days of receiving notice of
the final pre-trial conference; responses to in limine motions are due five days after the
motions are made. Cases may be called for trial at any time following the final pre-trial
conference.

No motion for summary judgment may be served after the date the pre-trial order is due.
The filing of a motion for summary judgment does not relieve the parties of the obligation
to file the pre-trial order and other pre-trial submissions on the assigned date.

The parties may at any time consent to have this case tried before the assigned Magistrate
Judge pursuant to 28 U.S.C. Section 636(c).

This scheduling order may be altered or amended only on a showing of good cause that is not
foreseeable at the time this order is entered. Counsel should not assume that extensions will
be granted as a matter of routine.

43 SA OA Reb
 

C&ELION OEE BRS FAA Rae PATS

Upon consent of the parties:

LEASON ELLIS LLP

a? a
ee (> Pp

 

Cee [eee

 

Cameron S. Reuber

Lauren Emerson

One Barker Avenue, Fifth Floor
White Plains, NY 10601

Tel: (914) 288-0022

Email: Reuber@leasonellis.com

Email: Emerson(@leasonellis.com

Attorneys for Plaintiff
Paul Rudolph Foundation

COLLEN IP

 

‘s/ Jeffrey A- Lindenbaum
Jeffrey A. Lindenbaum
The Holyoke-Manhattan Building
80 South Highland Avenue
Ossining, NY 10562
914-941-5668
jlindenbaum@collenip.com
Attorney for Defendants

 

s/ Barbara T. Hoffman
Barbara T. Hoffman
THE HOFFMAN LAW FIRM
332 West 72nd Street

 

Dated: January 26, 2021

SO ORDERED.

[24] wv!

73 EO ARR DG

New York, New York 10023

artlaw@hoffmanlaw.org
Attorney for Defendants

 

ct le 4

 

Hon. Colleen McMahon
United States District Judge
